 



Exhibit 10.2

AMENDMENT TO MASTER EQUIPMENT BAILMENT AGREEMENT

     This Amendment to Master Equipment Bailment Agreement is effective as of
May 1, 2005 and amends that certain Master Equipment Bailment Agreement dated as
of March 10, 2005 (the “Agreement”) between FORD MOTOR COMPANY (“Ford”) and
VISTEON CORPORATION (“Visteon”).

     The parties wish to expand the number of Plants for which Ford will fund
Capital Expenditures. To accomplish this, the parties agree as follows:

1.       Definitions: All capitalized terms used herein shall have the meanings
specified in the Agreement unless otherwise specifically stated herein. The
follow terms are added or modified:

          “Additional Plants” means Visteon’s Saline, Sandusky, Sheldon Road and
Utica plants.

          “Approved Capital Expenditure” means the following Capital
Expenditures:



  a.   Capital Expenditures for Equipment listed on Exhibit A, each of which
represents a Capital Expenditure that was committed by Visteon before January 1,
2005 for the Plants where less than one-half of the full amount of the Project
was fully paid as of January 1, 2005; and     b.   Capital Expenditures for
Equipment listed on Exhibit A-1, each of which represents a Capital Expenditure
that was committed by Visteon before May 1, 2005 for the Additional Plants where
less than one-half of the full amount of the Project was fully paid as of May 1,
2005; and     c.   Capital Expenditures for Equipment where the Capital
Expenditure has not yet been committed by Visteon and which is subsequently
approved in writing by Ford’s Executive Director, Global FM&SP Purchasing.

“Equipment” means the assets covered by this Agreement that are not currently
owned by Visteon, which shall include only machinery, equipment, tooling, and
fixtures that do not constitute real property, and associated software,
accessories and other assets that meet the following criteria and otherwise meet
the requirements for Ford to pay for and acquire as provided in this Agreement:



  a.   They will be used primarily for the manufacture of Components, unless
otherwise agreed in writing by Ford; and     b.   They will be installed in a
Plant or an Additional Plant.

For the avoidance of doubt, the term “Equipment” does not include tooling
purchased by Ford and provided to Visteon in the ordinary course of business.

2.       Additional Plants Included.



  a.   Section 2.1 of the Agreement is hereby modified such that the words “or
Exhibit A-1” shall be added wherever the words “Exhibit A” appear.     b.  
Section 2.2 of the Agreement is hereby modified as follows:

 



--------------------------------------------------------------------------------



 



2.2       Ford (or its designee) shall hold title to all Equipment for which
Ford (or its designee) either partially or wholly funds the Approved Capital
Expenditures. If the applicable purchase order was entered into between Visteon
and the supplier, then Visteon shall transfer title to Ford (or its designee)
when the Equipment is delivered to the Plant or an Additional Plant or, if
already delivered, within five business days after the date of this Agreement.

c.       Section 2.3 of the Agreement is hereby modified as follows:

2.3       Visteon shall complete all spending for Capital Expenditures for
Projects at any Plant where one-half or more of the full amount of the Project
was paid as of January 1, 2005. Visteon shall complete all spending for Capital
Expenditures for Projects at any Additional Plant where one-half or more of the
full amount of the Project was paid as of May 1, 2005.

3.       No Other Changes. Except as specified herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Master
Equipment Bailment Agreement to be executed by their authorized representatives
as of the date first above written.

                 
FORD MOTOR COMPANY
  VISTEON CORPORATION
 
           
By:
  /s/ Don R. Leclair   By:   /s/ James F. Palmer

           
 
           
Title:
  Executive Vice President
and Chief Financial Officer   Title:   Executive Vice President
and Chief Financial Officer

           
 
           
Date:
  May 24, 2005   Date:   May 24, 2005

           

 